These issues were submitted to the jury:
1. In what amount, if any, is the plaintiff entitled to recover of the defendant in this action? Answer: Yes; $1,000.
2. In what amount, if any, is defendant entitled to recover of the plaintiff on account of its counterclaim, set out in its answer?
The jury answered the first, but did not answer the second issue.
The court rendered judgment for plaintiff, and defendant appealed.
We have examined the several assignments of error of the defendant, and are of opinion that no error was committed upon the trial below which is of sufficient importance to justify us in directing another trial.
The form of the first issue is such that it is evident that the jury considered the set-offs claimed by defendant under that issue.
Taking the charge as a whole, and from the verdict of the jury as it stands, it becomes apparent that the jury did consider the set-off and claims of the defendant, and reduced the amount of the recovery of plaintiff to $1,000, and in doing so they could not have done other than consider the matters in evidence under the second issue. This is doubtless the reason the experienced judge who tried this case did not send the jury back with instructions to answer the second issue.
A consideration of the entire record convinces us that substantial justice has been done upon the trial and that no reversible error has been committed.
No error. *Page 722